Carpenter, J.
delivered the opinion of the court.
If any error exists in the declaration, it is but one of those defective statements of the ground of action, which are aided after verdict. 1 Saund. 228, note 1; 1 T. R. 141; 1 Har. R. 138; Tidd 826 (Riley’s Ed. 1807). The character of the process, and the amount due thereon, were facts necessarily involved in those stated in the declaration, and of necessity mast have been proved by the plaintiff on the trial.
But in regard to the principal objection, we are of opinion that the judgment can be supported without any inquiry as to some of the topics so elaborately discussed by the counsel of the plaintiffs in error. The record is undoubtedly drawn in a very inartificial manner, and is very improperly encumbered with copies of the original entries in the book of minutes: The case before us is so striking an instance of the want of skill of many of those entrusted with the duty of enrolling or recording tiie judgments of our courts as to suggest the inquiry whether the attorney of the plaintiff fully performs his duty to his client, who, when skill is required, does not see to it, that the judgment is properly made up. Certainly, a client whose judgment should be reversed for error in entering the same on the record, would have just cause of complaint against his attorney. A former learned Chief Justice long since said, that the laxity which then prevailed in some of our proceedings, and the consequent mischiefs to be apprehended, called loudly for correction. (Ewing, C. J. in MaCourry v. Suydam, 5 Halst. 249). This laxity still prevails, and I feel it my duty to call attention to the consequences that occasionally may possibly be the result. (See also the remarks of Hornblower, C. J. in Thorpe v. Corwin, 1 Spenc. R. 319, 320. In that case the judgment was reversed, among other reasons, because of the erroneous entry.) But the entry of the judgment in this case — the ideo consideration cst — - if not in strictly technical form, is yet substantially correct. It is a judgment for the debt as demanded by the plaintiff in the declaration. The words “ as aforesaid assessed,” may be rejected as unmeaning, and as surplusage. We do not think the *174judgment is vitiated by the copies of the rules from the minutes which precede the entry.
Judgment affirmed.